— Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Following a tier III disciplinary hearing, petitioner was found guilty of violating a prison disciplinary rule and this CPLR article 78 proceeding challenging such ultimately ensued. The Attorney General has advised this Court that the subject determination has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. As petitioner has received all the relief to which he is entitled, this proceeding is accordingly dismissed as moot (see Matter of Lopez v Fischer, 69 AD3d 1265 [2010]; Matter of Covington v Smith, 68 AD3d 1430, 1431 [2009]).
Cardona, P.J., Rose, Malone Jr., Stein and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.